Title: To James Madison from Samuel Morse, 4 June 1801
From: Morse, Samuel
To: Madison, James


Citizen,Norwalk, Connecticut. June 4. 1801
Fourteen days having elapsed since the date of my last, and no answer having been received I fear that my letters have either miscarried or that they are put on file of applications for office &c. with a design to answer them when the several petitioners for employment shall have their merits examined and their claims settled. If this last is the case, I beg you would rather favor me with a positive denial at once, as amidst the number of applicants, I hold no chance of prevailing on acct of merit, and my circumstances admit of no delay.
I saw and conversed with citizen Lincoln, on Friday last, (he was detained by a robbery committed on the evening preceding, in which his trunk & papers were lost, but were happily recovered on Friday) he informed me that the offices were more full of clerks than was thought necessary at this time, & he believed most of those employed would be retained, merely discharging the supernumeraries. It was his wish, he said, that I should continue the publication of my paper, as the readiest means of diffusing information among the citizens of this state, who are certainly very much decieved on political questions. I should be happy to follow his advice and comply with his wishes, but shall be unable; or suppose my credit was sufficient to run me one two hundred dollars more in debt? by what means am I to pay those sums. Beside it is problematical how long a slender credit could be supported without, or even by resorting to deception concerning my power to discharge the debts I might contract. My expenditures are for those articles which are not expected at a long credit, my income, on the contrary, is by no means always at command. Mr Lincoln was of opinion that the public mind would soon be in favor of their best interests, and of Republicanism; I believe it but am persuaded that so fixed are the bonds upon that mind, the truth will progress more slowly here than elsewhere, and before it would be found to have extended its influence into the regions of prejudice, I might, and doubtless should be ruined irretrievably.
Ambitious as I am of an employment which would afford an acquaintance with scientific and worthy men, and with all my desire to make the experiment whether I have or not, the gift of ingenuity, I prefer certainty of evil to the trembling and fearful hope of a courtier. If I have a correct idea of myself and of office hunters, I belong not to the class. I therefore repeat my request for an ⟨imme⟩diate answer. I need not mention that an ar⟨rangement⟩ of my private affairs will be necessary and that m⟨y⟩ time is short.
Rejoicing that the public have obtained such faithful servants as Jefferson, Burr, Maddison Dearborne & Gallatin, It is with the greatest pleasure I assure you of my profound esteem. Accept, Citizen, my best wishes.
Samuel Morse.
 

   
   RC (NN).



   
   Levi Lincoln in late May was headed home to Worcester, Massachusetts; he attended to political business along the way and during his visit to New England (Lincoln to Jefferson, 15 June 1801 [DLC: Jefferson Papers]; Jefferson to Lincoln, 11 July 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:66–67).



   
   Samuel Morse edited the Sun of Liberty in Norwalk, Connecticut, between 21 Oct. 1800 and 15 July 1801 (Brigham, History and Bibliography of American Newspapers, 1:63).


